Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This first non-final action is in response to applicant’s original filing of 06 August 2019.  Claims 1-20 are pending and have been considered as follows.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 12-14 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically: 
In claims 4 and 12, the limitation “the direction share data” at the end of each claim is unclear.  Specifically, it is unclear to the examiner if this is the “localized direction share data” recited previously in each claim (or the claims from which they depend) or if it is different direction share data.  The examiner notes that previously in each claim (or claim from which it depends) the limitation “the localized direction share data” is repeatedly used.  Due to the difference of the wording in these instances, the limitation is unclear. 
In claims 5, 13 and 18, the limitation “may correspond to the localized direction share data of a bench test vehicle” is recited.  There is insufficient antecedent basis for this limitation in each of the claims.  While the examiner notes that “the localized direction share data” is previously recited, the previous localized direction share data is referring to localized direction share data corresponding to at least one mobile device, not to a bench test vehicle as is recited in this limitation. 
Claims 6 and 14 are rejected as being dependent on a rejected claim. 
Appropriate correction is required.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 1, 9 and 17, the claims recites the limitations of determine localized direction share data for the at least one mobile device from the direction share data, wherein the localized direction share data indicates location, exact lane and direction of the corresponding at least one mobile device; and generate the maneuver data for the vehicle, based on the localized direction share data and map data, using at least one machine learning model.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could determining localized direction share data from the collected data and generating maneuver share data and map data therefrom, either mentally or using a pen and paper.  The mere nominal recitation that the generation of the maneuver data are using a machine learning model or that the determination and generation are executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claims 1, 9 and 17 recite the additional limitation obtain direction share data from at least one mobile device, wherein the direction share data comprises immediate route data and 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the obtaining steps, determining steps and the generating steps are performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-8, 10-16 and 18-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0243367) in view of Sato et al. (US 2020/0357283).
With respect to claim 1, Huang et al. teaches a system for generating maneuver data for a vehicle (see at least ¶[0013] and [0042] and claim 9], the system comprising: at least a memory configured to store computer-executable instructions (see at least ¶[0013] and [0024]-[0028]); and one or more processors configured to execute the instructions to (see at least ¶[0013] and [0024]-[0028]): obtain direction (see at least ¶[0013]-[0015], [0021]-[0022], [0035]-[0042] and [0047]); and determine localized direction share data for the at least one mobile device from the direction share data, wherein the localized direction share data indicates location, exact lane and direction of the corresponding at least one mobile device (see at least ¶[0021]-[0022], [0040]-[0042] and [0050]).  While Huang et al. teach that the processor may control one or more operations of the vehicle based at least in part of the map (which is created based on the received shared data) (see at least ¶[0042]), Huang et al. do not explicitly teach generate the maneuver data for the vehicle, based on the localized direction share data and map data, using at least one machine learning model.  However, such matter is taught by Sato et al. (see at least ¶[0040], [0065]-[0081] and [0094]-[0128]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Sato et al. which generates the maneuver data for the vehicle, based on the localized direction share data and map data, using at least one machine learning model with the system of Huang et al. as both systems are directed to the control of autonomous vehicles using shared data/V2V communications and one of ordinary skill in the art would have recognized the established function of generating the maneuver data for the vehicle, based on the localized direction share data and map data, using at least one machine learning model and would have predictably applied it to improve the system of Huang et al. 
(see at least ¶[0040], [0065]-[0081] and [0094]-[0128]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Sato et al. wherein the one or more processors are further configured to transmit the generated maneuver data to the vehicle with the system of Huang et al. as both systems are directed to the control of autonomous vehicles using shared data/V2V communications and one of ordinary skill in the art would have recognized the established function of transmitting the maneuver data to the vehicle and would have predictably applied it to improve the system of Huang et al. 
With respect to claim 3, Huang et al. do not explicitly teach wherein the transmitted maneuver data comprises audio-visual data, wherein the audio-visual data is renderable as augmented reality and voice alerts.  However, such matter is taught by Sato et al. (see at least ¶[0051]-[0057]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Sato et al. wherein the transmitted maneuver data comprises audio-visual data, wherein the audio-visual data is renderable as augmented reality and voice alerts with the system of Huang et al. as both systems are directed to the control of autonomous vehicles using shared data/V2V communications and one of ordinary skill in the art would have recognized the established function of the transmitted maneuver data comprising audio-visual data, wherein the audio-visual data is renderable as augmented 
With respect to claim 4, Huang et al. teach wherein to determine the localized direction share data, the one or more processors are further configured to execute lane-level map matching on the direction share data (see at least ¶[0021]-[0022], [0040]-[0042] and [0050]).  
With respect to claim 5, Huang et al. do not explicitly teach wherein the at least one machine learning model is trained, based on the map data and secondary localized direction share data, wherein the secondary 25Attorney Docket No.: P9187US00Patent localized direction share data may correspond to the localization direction share data of a bench test vehicle.  However, such matter is taught by Sato et al. (see at least ¶[0064]-[0067]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Sato et al. wherein the at least one machine learning model is trained, based on the map data and secondary localized direction share data, wherein the secondary 25Attorney Docket No.: P9187US00Patent localized direction share data may correspond to the localization direction share data of a bench test vehicle with the system of Huang et al. as both systems are directed to the control of autonomous vehicles using shared data/V2V communications and one of ordinary skill in the art would have recognized the established function of the at least one machine learning model is trained, based on the map data and secondary localized direction share data, wherein the secondary 25Attorney Docket No.: P9187US00Patent localized direction share data may correspond to the localization direction share data of a bench test vehicle and would have predictably applied it to improve the system of Huang et al.

With respect to claim 6, Huang et al. teaches wherein the map data comprises one or more of lane-level speed profile data or lane-level maneuver pattern data (see at least ¶[0013]-[0015], [0021]-[0022], [0035]-[0042] and [0047]).  
(see at least ¶[0013]-[0015], [0021]-[0022], [0035]-[0042] and [0047]).  
With respect to claim 8, Huang et al. do not explicitly teach wherein the maneuver data comprises one or more of lane change data, overtaking data, recommended driving speed data, routing data, estimated time of arrival data, wrong-way direction data, or restricted driving maneuver data. However, such matter is taught by Sato et al. (see at least ¶[0040], [0065]-[0081] and [0094]-[0128]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Sato et al. wherein the maneuver data comprises one or more of lane change data, overtaking data, recommended driving speed data, routing data, estimated time of arrival data, wrong-way direction data, or restricted driving maneuver data with the system of Huang et al. as both systems are directed to the control of autonomous vehicles using shared data/V2V communications and one of ordinary skill in the art would have recognized the established function of the maneuver data comprising one or more of lane change data, overtaking data, recommended driving speed data, routing data, estimated time of arrival data, wrong-way direction data, or restricted driving maneuver data and would have predictably applied it to improve the system of Huang et al. 

	With respect to claims 9-20 please see the rejection above with respect to claims 1-8 which are commensurate in scope to claims 9-20, with claims 1-9 being drawn to a system for generating maneuver data for a vehicle, claims 9-16 being drawn to a corresponding method and claims 17-20 being drawn to a corresponding computer programmable product. 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667